 494PAGERLY DETECTIVE AGENCYPagerly Detective and Security Agency, Inc. and In-dependent Union of Professional Technical andGeneral Service Employees and Douglass A.Koyste. Cases 4-CA-13330, 4-CA-13384-2,and 4-CA-13330-514 December 1984• DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERS.ZIMMERMAN AND HUNTEROn 14 October 1983 Administrative Law JudgeWilliam A. Gershuny issued the attached decision.The Union filed exceptions and a supporting brief,and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a , three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2At the hearing the judge excluded as inadmissible hearsay certain tes-timony of employee Chris Jarecki offered by the General Counsel Ac-cording to the General Counsel's offer of proof Jarecki would have testi-fied that, shortly after a meeting in October 1982 between dischargeeGeorge aster and the Respondent's president Thomas Pagerly, astersaid to Jarecki, "[C]an you believe it Mr Pagerly wants me to pro-vide him with a list of employees in support of the union" We find meritin the Union's exception to the judge's ruling and find that Jareclu's testi-mony is a prior consistent statement admissible under Rule 801(d)(1)(B)of the Federal Rules of Evidence The record reveals that the Respond-ent vigorously attacked the veracity of aster's testimony at the hearingthat Pagerly directed him to provide a list of union supporters prior toaster's discharge The judge should have permitted the General Counselto rebut such a charge against aster by evidence of the prior consistentstatement See United States v Paroch, 703 F 2d 768, 784-787 (4th Co.1983), United States v Dominguez, 604 F 2d 304, 311 (4th Cir 1979), certdenied 444 U S 1014 (1980) Nonetheless we find the judge's erroneousevidentiary ruling was not prejudicial and we adopt his finding that as-ter's demotion and discharge did not violate the Act Thus, aster's testi-mony was totally discredited by the judge on the basis of demeanor andPresident Pagerly's testimony was totally credited In such circumstancesJareclu's testimony concerning what aster told Jarecki is insufficient todisturb the critical credibility resolutions concerning the conversationsbetween aster and Pagerly We adopt the judge's evidentiary rulings inall other respectsChairman Dotson agrees that aster's demotion and discharge did notviolate the Act The Chairman, however, would affirm the judge's exclu-sion of Jareclu's testimony as hearsay Because there is no contention byany party that aster's alleged statement to Jarecki was inconsistent withany other statement ever made by aster concerning preparation of a listof union supporters, Jareclu's testimony was not offered to rebut a chargeagainst aster of recent fabrication or improper influence or motive as re-quired by Rule 801 (d)(1)(B) Cf Baker v Elcona Homes Carp, 588 F 2d551, 559 (6th Co. 1978) In the Chairman's view the proffered testimonyis therefore excludable under the general rule that an out-of-court priorconsistent statement is inadmissible hearsay 4 Wigmore, Evidence § 1124at 255 (Chadbourn rev 1972) See also United States v Check, 582 F 2d668, 677 fn 27 (2d Cir 1978)2 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe Union asserts that the judge's decision is the product of bias, hos-tility, and misconduct against the General Counsel and her witness Weand conclusions but to substitute the attachedOrder and notice for that of the judge.3ORDERThe National Labor Relations Board orders thatthe Respondent,. Pagerly Detective and -SecurityAgency, Inc., Wernersville, Pennsylvania, its offi-cers, agents, successors, 'and assigns, shall1. Cease and desist from(a)Coercively interrogating any empl4ee aboutunion support or union activities.(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at its Wernersville, Pennsylvania officecopies of the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gional Director for Region 4, after being signed bythe Respondent's authorized representative, shall.lxposted by, the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent tohave carefully examined the record and find no basis to the Union's alle-gationsIn the absence of exceptions Chairman Dotson would adopt pro formathe judge's finding that the Respondent violated Sec 8(a)(1) by interro-gating employee Koyste3 Relying on Alleluia Cushion Ca, 221 NLRB 999 (1975), the judgefound that the Respondent violated Sec 8(a)(1) when, following the re-ceipt of an OSHA complaint against the Respondent, its presidentThomas Pagerly remarked to an employee that he would like to get hishands on the "son of a bitch" who did that and "would drive him rightthrough the ground" In Meyers Industries, 268 NLRB 493, 497 (1984),the Board overruled Alleluia and held that "[lin general, to find an em-ployee's activity to be 'concerted' we shall require that it be engaged inwith or on the authority of other employees, and not by and solely onbehalf of the employee himself" In the absence of evidence in this casedemonstrating that Pagerly's remarks were directed toward the exerciseof concerted activity, that portion of the judge's Order and notice per-taining to Pagerly's statement is at odds with our holding in Meyers Ac-cordingly we shall delete the pertinent portion of the judge's Order andnotice and shall substitute a new Order and notice for that of the judgeincluding an appropriate cease-and-desist provision inadvertently omittedby the judgeFor the reasons stated in Member Zimmerman's dissenting opinion inMeyers, he would remedy a threat against even one individual engaged inthe implicitly concerted activity of contacting OSHA In addition, hefinds that the majority rule in Meyers does not control the threat at issuehere because that threat was subject to the reasonable interpretation offorecasting harm not only to individual employees who contact OSHAbut also to any groups of employees who make such contact The latteractivity is undisputedly "concerted" within the meaning of the Act andcannot be lawfully threatened See Member Zimmerman's dissentingopinion in D A Collins Refractories, 272 NLRB 931, 933 (1984)4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"273 NLRB No. 77 PAGERLY DETECTIVE AGENCY495ensure that the notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the complaints bedismissed insofar as they allege violations notfound herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union•To bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT coercively question you aboutyour union support or activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.PAGERLY DETECTIVE AND SECURITYAGENCY, INC.DECISIONSTATEMENT OF THE CASEWILLIAM A GERSHUNY, Administrative Law JudgeA hearing was conducted in Reading, Pennsylvania, onAugust 17-18, 1983, on complaints alleging the demotionand discharge of a top-level supervisor and a number ofviolations of Section 8(a)(1) of the ActOn the entire record, including my observation of thewitnesses' demeanor, I make the followingFINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONThe complaints allege, the answer admits, and I findthat Respondent is an employer subject to the ActII. UNFAIR LABOR PRACTICESA. BackgroundIn August 1982, the Independent Union initiated acampaign to organize guards and supervisors employedat Respondent's security and armored car business. Ad-mittedly, this Union was an ineligible .labor organizationunder the Act and, subsequently, another union (theUnited Guards Union) organized and became the repre-sentative of Respondent's guardsThe table of organization of the Company includesCompany President Thomas Pagerly,. Company VicePresidents David Pagerly and J. Sue Oberly, PersonnelManager Teri Oberly, a director of security, 2 lieutenants(one of whom is George Oister), and approximately 30sergeants, corporals, and PFCs (all of whom are supervi-sors) There are approximately 125 guards employed byRespondent.These cases, however, involve essentially three em-ployees: Lieutenant Oister (Case 4-CA-13330), mechanicDonato (Case 4-CA-13384-2), and guard Koyste (Case4-CA-13330-5).B. Case 4-CA-13330-5The evidence is undisputed that in early February1983 Company Vice President Oberly asked guardKoyste if the Union sent him a letter and whether he re-turned "the card." The interrogation of an employee bymanagement as to his union activity and sympathies isviolative of Section 8(a)(1) of the Act.†C. Case 4-CA-13384-2Paragraphs 5(a), (b), and (c) allege a number of viola-tions of Section 8(a)(1) by Company President PagerlyOn November 15, 1982, by interrogating mechanicDonato concerning attendance and employee activity ata union gathering, by creating the impression of surveil-lance, and by asking him to ascertain and divulge infor-mation ocncerning union activity and sympathies, on No-vember 24, 1982, by threatening to harm an unidentifiedemployee who lodged a safety complaint with OSHA;and on December 18, 1982, by threatening to deny ageneral wage increase if employees selected the Union astheir representative.In support of these allegations, only the testimony ofmechanic Donato was offered. Based principally on myobservation of his demeanor on the stand, I am com-pelled to reject his testimony in its entirety.As a witness, Donato was heavily biased (he had beendischarged for reasons unrelated to this case), evasive,and lacking in candor His testimony was unconvincing(and, on cross-examination, vague) and the events he de-scribed were highly improbable (e.g., despite the factthat he was the principal union organizer, Donato testi-fied that he readily turned over to Pagerly, at the latter'srequest, a list of employees who had attended a unionfunction, with markings to indicate which employeesDonato could trust). In addition, his testimony concern-ing events surrounding the production of the list wasflatly contradicted by three coemployees who had no ap-parent interest in the case and whose testimony I credit. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso credit the denials of Pagerly, who, based on myobservation of his demeanor as a witness, was a forceful,convincing, and candid witness whose testimonythroughout rang true.Nevertheless, this case will not be dismissed in its en-tirety. As to the allegations of paragraph 5(b), -Pagerlyadmitted that, after receiving an OSHA letter listing 11violations in the garage, he went to the garage and in-structed Donato to rectify the problems right away andadded, "I'd like to get my hands on the SOB who didthis, -I'll drive him into the ground." Board law is clearthat threats to an employee because of the filing of asafety complaint with the responsible government ,agencyare unlawful under the Act. Alleluia Cushion Co., 221NLRB 999 (1975).D. Case 4-CA-13330•Paragraph 5 of this complaint alleges the unlawful de-motion of Lieutenant Oister to corporal (supervisor) onNovember 8 and his unlawful discharge on the followingday because of his refusal "to assist Respondent in secur-ing a list of employees supporting the Union, so that Re-spondent could terminate said employees," based onParker-Robb Chevrolet, 262 NLRB 402 (1982). The onlysupporting testimony offered was that of LieutenantOister. For reasons set forth below, his testimony, likethat of Donato, is rejected in its entirety Accordingly,this case is dismissed.Based on my observation of his demeanor as a witness,I found Oister to be confused, untrustworthy, evasive,and totally lacking in candor. His testimony conflictedwith his affidavit in that certain conversations as to hisobtaining the listcertamly a most significant bit of evi-dence•were not given to the Board agent. His testimo-ny as to what Pagerly asked him to do about a list wasself-contradictory (spy on employees/listen to what theyare saying/prepare a list based on what Pager/y andother supervisors already knew about employee' senti-ment). None of the several incidents which were thebasis for his demotion to supervisory corporal were fab-ricated and, when called to explain them, Oister admittedtheir occurrence, but misstated his role (e.g., he neglect-ed to testify on direct that he missed an important meet-ing with a bank client because he chose that morning togo hunting). He was discharged the following day when,admittedly, he insisted on bringing an hourly employee(mechanic Donato) to a management meeting at whichthere was absolutely no reason for him to believe disci-pline would be imposed; when he insisted that Donatoremain as a witness, he was terminated because manage-ment would not be compelled to transact its business inthe presence of an hourly mechanic: Oister- also gavefalse testimony as to when he first saw his personnel fileand saw that certain reprimands were omitted. In sum, Ihad the clear impression at the hearing that this youngman completely failed to appreciate the sanctity of theoath taken by a witness and that his testimony was, inpart, exaggerated and, in part, manufactured for purposesof this case.[Recommended Order omitted from publication.]